PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/077,789
Filing Date: 14 Aug 2018
Appellant(s): KEMPS et al.



__________________
Darrin Wesley Smith Blaine
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 7, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 23, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
7.	ARGUMENT
	A.	Silver in view of Yodfat
On Pg. 14 lines 1-3, Appellant remarks that the control unit is an external component of Silver and not coupled to frame 12.  It is not clear what Appellant is considering the control unit of Silver.  In the rejection of claim 16, the Examiner has referred to Col. 12 lines 1-5 of Silver which recites the circuitry of the motor which is being considered as the control unit.  The circuitry of the motor would be with the motor on base 12.  The Appellant asserts Silver may not be modified because the components must be rigidly aligned (Pg. 14 lines 8-14).  Though later Appellant remarks the secondary reference Yodfat clearly teaches the substitution as set forth by the Examiner (Pg. 15 lines 3-5) and that Yodfat teaches a modification of Silver to incorporate 62 and 60 (Pg. 15 lines 8-10).  As rejected Silver teaches reducing vibrations but does not disclose the resilient suspension as claimed.  Yodfat, as noted by Appellant, teaches equivalently using a pad or a spring with an elastomeric member.  The Examiner maintains it would be obvious to substitute the spring of Yodfat for the pad in Silver as taught by Yodfat.  The Examiner does not find this would destroy the alignment of the components of Silver as the spring serves to absorb the shock from vibrations, in fact this would help ensure alignment is maintained and that vibrations do not cause the components to become misaligned.  Appellant 

	B.	Claim Group I: Claims 1, 4, 6, 7, 10, 11, 16, 19 and 20 standing finally rejected under 35 U.S.C. §103 as being unpatentable over Silver in view of Yodfat
	No additional arguments are presented see the response under Section A above.

	C.	Claim Group II: Claims 3 and 12 standing finally rejected under 35 U.S.C. §103 as being unpatentable over Silver in view of Yodfat
	No additional arguments are presented see the response under Section A above.

	D.	Claim Group III: Claims 8 and 18 standing finally rejected under 35 U.S.C. §103 as being unpatentable over Silver in view of Yodfat
	No additional arguments are presented see the response under Section A above.

	E.	Claim Group IV: Claims 14 and 19 standing finally rejected under 35 U.S.C. §103 as being unpatentable over Silver in view of Yodfat
	No additional arguments are presented see the response under Section A above.

	F.	Claim Group V: Claims 15 and 17 standing finally rejected under 35 U.S.C. §103 as being unpatentable over Silver in view of Yodfat
	No additional arguments are presented see the response under Section A above.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        
Conferees:
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783                                                                                                                                                                                                        
/KRISTINA N JUNGE/Quality Assurance Specialist, Art Unit 3700                                                                                                                                                                                                                                                                                                                                                                                                            

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.